Citation Nr: 1636270	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for a lacerated ear canal.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a broken eye orbit.

8.  Entitlement to an increased disability rating for the residuals of a traumatic brain injury (TBI).

9.  Entitlement to a compensable disability rating for left ear hearing loss.

10.  Entitlement to a compensable disability rating for the residuals of a left clavicle fracture.


REPRESENTATION

Veteran represented by:	Drew Early, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to September 1971.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The issue of entitlement to TDIU was raised by the Veteran's representative at his Board hearing on October 28, 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 
The issues of entitlement to service connection for a lumbar spine disorder, entitlement to service connection for a cervical spine disorder, entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression, and entitlement to service connection for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran withdrew the following issues at a personal hearing in October 28, 2015: entitlement to service connection for tinnitus; entitlement to service connection for residuals of a broken eye orbit; entitlement to an increased disability rating for the residuals of a TBI; entitlement to a compensable disability rating for left ear hearing loss; and entitlement to a compensable disability rating for the residuals of a left clavicle fracture.

2.  The Veteran does not currently have a lacerated left ear canal or an residual disability stemming from a lacerated left ear canal, nor has he at any time during the pendency of his appeal. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the following claims by the Veteran have been met: entitlement to service connection for tinnitus; entitlement to service connection for the residuals of a broken eye orbit; entitlement to an increased disability rating for the residuals of a TBI; entitlement to a compensable disability rating for left ear hearing loss; and entitlement to a compensable disability rating for the residuals of a left clavicle fracture.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for a lacerated left ear canal have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the following issues: entitlement to service connection for tinnitus; entitlement to service connection for the residuals of a broken eye orbit; entitlement to an increased disability rating for the residuals of a TBI; entitlement to a compensable disability rating for left ear hearing loss; and entitlement to a compensable disability rating for the residuals of a left clavicle fracture; and, hence, there remain no allegations of errors of fact or law in respect to these issues for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the previously noted issues, and they are dismissed.

Duties to Notify & Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board on October 28, 2015.

The Veteran was also provided with a VA examination to determine the nature and etiology of his claimed lacerated left ear canal (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of that examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, Because VA's duties to notify and assist have been met.

Lacerated Left Ear Canal

At issue is whether the Veteran is entitled to service connection for a lacerated left ear canal, or for residuals of a lacerated left ear canal.  The weight of the evidence indicates that the Veteran does not have a current disability and has not manifested a disability during the pendency of the appeal, and, therefore, service connection for a lacerated left ear canal is denied.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran testified at a personal hearing before the Board on October 28, 2015.  The Veteran stated that he was in a motor vehicle accident in-service, and which lacerated his left ear canal.  See Transcript.

A review of the Veteran's service treatment records confirms that the Veteran was in a motor vehicle accident in-service.  Additionally, the Veteran has submitted a number of statements and affidavits from himself as well as other former service members describing the accident, and he has already been granted service connection for other disabilities which he claimed were the result of the accident.  Together these reports indicate that the Veteran incurred a number of injuries as a result of the motor vehicle accident; including bleeding from his left ear which eventually led to hearing loss in his left ear.  A November 1970 examination revealed a laceration of the canal.  However, by separation, there was no laceration noted.  The Veteran's service separation examination also indicates that is ears were evaluated as abnormal, but the notes describing the abnormality merely state that the Veteran had high and mid-frequency hearing loss in his left ear and do not mention a lacerated left ear canal, or any residual from such an injury.  The Board notes that the Veteran has already been granted service connection for hearing loss in his left ear.

The Veteran's VA and private treatment records all note that the Veteran experiences hearing loss, but they are silent regarding reports of lacerations or other abnormalities related to the left ear canal itself.

The Veteran underwent a VA examination in March 2010.  The examiner observed that both of the Veteran's external auditory canals and tympanic membranes were normal in appearance, and that there was no evidence of a lacerated ear canal involving either ear.  The examiner opined that the Veteran does not have a lacerated ear canal, and that his lacerated ear canal healed many decades prior to the examination.  The examiner also noted that lacerated ear canals represent an acute injury rather than a chronic one.

The Veteran submitted an opinion from a private physician, Dr. Bush, in August 2013.  The physician opined that the Veteran developed a lacerated left ear canal as a result of the in-service motor vehicle accident that the Veteran was involved in.  However, Dr. Bush did not physically examine the Veteran, but rather relied on a review of the records.  This is relevant in that he is not shown to have provided an ear examination, and is therefore not able to determine if the Veteran has a current laceration of the left ear.  While he certainly could point to residuals from the in-service lacerated ear drum, he simply did not.  Essentially, he failed to point to any facts or data or reliable principles and methods to indicate that the Veteran had a current diagnosis of a lacerated left ear canal or even attempt to rebut the observations and conclusions of the March 2010 VA examiner.

The Board notes that it finds that Veteran's claim that he was in a car accident that led to an injury to his left ear canal to be credible.  Nevertheless, the weight of the evidence of record simply does not support the contention that the Veteran currently has a lacerated left ear canal.  A VA examiner, who physically examined the Veteran, observed that his ear canals were normal at the time of examination and declined to diagnose him with any current residual disability from the left ear canal laceration (aside from hearing loss).  The examiner also opined that the Veteran's lacerated left ear canal likely healed decades ago.  The Board finds the examiner's opinion persuasive and affords it great weight, because it is based on sufficient facts and data that were applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover - although noting hearing loss - the Veteran's service separation examination, in 1971, did not note a lacerated left ear canal.  The Veteran August 2013 private opinion does not indicate that the Veteran has a currently lacerated left ear canal; merely that his in-service motor vehicle accident caused a lacerated left ear canal.  Finally, the Veteran's private and VA treatment records do not note a lacerated left ear canal in the years following the Veteran's service.

Such a conclusion is consistent with the Veteran's own statement that was received in December 2009 in which he stated that the laceration healed, but he was now experiencing sign hearing loss.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As such, without a current diagnosis of a lacerated left ear canal, a diagnosis of a lacerated left ear canal during the pendency of the appeal, or evidence of a residual disability from this injury, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  The Veteran is experiencing residuals from a lacerated left ear canal in the form of left ear hearing loss, but, as previously noted, he has already been granted service connection for that condition.  Finally, the Veteran has not claimed any additional residuals from his in-service lacerated left ear canal other than hearing loss.  As such entitlement to service connection for a lacerated left ear canal is denied.


ORDER

The issue of entitlement to service connection for tinnitus is dismissed.

The issue of entitlement to service connection for a broken eye orbit is dismissed.

The issue of entitlement to an increased disability rating for the residuals of a TBI is dismissed.

The issue of entitlement to a compensable disability rating for left ear hearing loss is dismissed.

The issue of entitlement to a compensable disability rating for the residuals of a left clavicle fracture is dismissed.

Service connection for a lacerated left ear canal is denied.







REMAND

Cervical & Lumbar Spine

The Veteran contends that he is entitled to service connection for cervical and lumbar spine injuries that he incurred as a result of a motor vehicle accident in-service.  

As previously noted, the evidence indicates that the Veteran was involved in a serious motor vehicle accident in-service.  The Veteran's service separation examination, however, evaluated his spine and neck as normal.  

In December 2009, the Veteran wrote that during the motor vehicle accident he flew through the air for 40-50 feet, landing on his head and shoulders.  At that time he reported weighing more than 200 pounds, and suggested that such mass could not suddenly stop without affecting the spine.  He noted that treatment was provided to test for brain damage and to address the broken eye orbit and he wanted to be sure that there was no brain damage.  He asserted that at no time during his hospitalization did anyone ask about his spine or examine it, but he recalled being extremely sore all over at discharge from the hospital and had great difficulty walking unaided at the time.

In March 2010, the Veteran wrote that approximately 20-25 years after his return from service, he began experiencing pain in his neck and back.  The Veteran submitted records from approximately 100 visits since 1995 with his chiropractor, and noted that there were earlier visits dating into the 1970s with Dr. Davis.

The Veteran initially testified, at a personal hearing before the Board on October 28, 2015, that his spinal problems began 10 to 15 years after separation from service, but then upon further inquiry indicated that he sought treatment for back problems a few years after separation from service in the 1970s.  The record does not contain treatment records from the 1970s, and, due to the age of these purported documents, any attempt to obtain them would most likely be futile.  Even if the Board were to find the Veteran's report credible, then several years still exist between the in-service motor vehicle accident and the reported onset of his current symptoms.  

The Veteran has submitted medical opinions from a physician, a registered nurse, and two chiropractors opining that his current spinal problems are due to his in-service motor vehicle accident.  These opinions, however, are inadequate, because they do not explain why the passage of time between the onset of his back and neck symptoms and the in-service motor vehicle accident.  

The Veteran was also provided with a VA examination in March 2010, but the examiner indicated that he was unable to determine the cause of his spinal disabilities without resorting to speculation.  The medical evidence before the Board is not sufficient to grant service connection at this time, but the medical evidence before the Board creates enough of an indication of a medical nexus to trigger VA's duty to assist.  Therefore, the matter must be remanded for a medical opinion to discuss the nature and etiology of the Veteran's cervical and lumbar spine disabilities in light of the reported gap between the onset of the symptoms and the in-service motor vehicle accident.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder to include PTSD and depression.  Specifically, the Veteran contends that the in-service motor vehicle accident was so traumatic that it caused him to develop an acquired psychiatric disorder.  

The Veteran underwent a VA examination in June 22, 2010, and the examiner diagnosed him with adjustment disorder with depressed mood and anxiety as well as attention deficit hyperactivity disorder; but noted that the later was a lifelong condition pre-dating service.  Nevertheless, the Veteran's service entrance examination indicates that the Veteran was evaluated as psychologically normal.  The examiner further opined that the Veteran did not have PTSD.  

Similarly, VA treatment records appear to conclude that to the extent the Veteran is experiencing an acquired psychiatric disability that it was due to current work stress and his impending retirement.

The Veteran submitted a private medical opinion from October 2012 opining that he did have PTSD.  However, the psychologist, Dr. Stone, did not explain how the criteria for PTSD pursuant to the DSM-IV were met.  Additionally, the Veteran has been previously service-connected for TBI, and it is unclear from the record whether the symptoms of TBI include a psychiatric component.  He also suggested that the Veteran's psychiatric disability was so pervasive as to render the Veteran 100 percent disabled.

Here, it is unclear what the appropriate psychiatric diagnosis is for the Veteran.  Moreover, while the private psychologist suggested that the Veteran met the criteria for PTSD, he did not explain how, and his assessment of the severity of the Veteran's condition appeared inconsistent with the VA treatment records.

Given these discrepancies, the Board concludes that an additional VA examination is warranted. 

Right Ear Hearing Loss

The Veteran contends that he is entitled to service connection for right ear hearing loss.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 hertz (Hz) is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, it is unclear whether the Veteran has a hearing loss disability in his right ear for VA purposes, as defined above.  Private audiometric testing in 2008 suggested that a hearing loss disability was present for VA purposes, but a subsequent VA examination did not show hearing loss in the right ear for VA purposes.

Nevertheless, the Veteran underwent an audiological assessment at a VA facility in October 2012.  The examiner described the Veteran hearing as normal from 250 to 1000 Hz sloping from mild to severe hearing loss for frequencies greater than 1000 Hz.  The Veteran's word recognition scores of his right ear using the NU-6 Test were 64 percent at 60 dB and 80 percent at 70 dB.  This examination is not sufficient to determine that the Veteran has a disability for VA purposes, because it does not include the Veteran's actual pure tone threshold measurements or a word recognition score using the Maryland CNC Test, but it does indicate that the Veteran may have right ear hearing loss for VA purposes.  Therefore, the matter must be remanded in order to provide the Veteran with a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the etiology of his cervical spine and lumbar spine disabilities.

The examiner should:

a) indicate whether it is at least as likely as not (50 percent or greater) that the Veteran's lumbar spine disability either began during or was otherwise caused by his military service, to include as a result of the motor vehicle accident therein.  Why or why not? 

b)  indicate whether it is at least as likely as not (50 percent or greater) that the Veteran's cervical spine disability either began during or was otherwise caused by his military service, to include as a result of the motor vehicle accident therein.  Why or why not? 

In so doing, the examiner is directed to consider the Veteran's contention that he had back problems that onset several years after service, but that his main neck and back problems did not begin for 20-25 years after his in-service motor vehicle accident.

The examiner should also specifically discuss the following medical opinions submitted on the Veteran's behalf: the August 2013 physician opinion (VBMS Document Type: Medical Treatment Record - Non-Government Facility; VBMS Receipt Date: August 13, 2013); the October 2008 nurse practitioner opinion (VBMS Document Type: Third Party Correspondence; VBMS Receipt Date: March 22, 2010); the November 2012 chiropractor opinion (VBMS Document Type: Third Party Correspondence; VBMS Receipt Date: March 26, 2010); and the June 2013 chiropractor opinion (VBMS Document Type: Third Party Correspondence; VBMS Receipt Date: March 22, 2010).

The examiner should also explain whether current medical literature supports the possibility of a delay, lasting multiple years, between a traumatic spine injury, such as in a motor vehicle accident, and onset of spinal symptoms?  In answering this question the physician should summarize or cite to pertinent medical literature.

2.  Schedule the Veteran for a VA psychiatric examination.  

The examiner should diagnose any current psychiatric disability and then opine as to whether any diagnosed psychiatric disability:

a) Either began during or was otherwise caused by his military service, to include as a result of his in-service motor vehicle accident.

b)  Was caused by another disability.  If so the causing disability or disabilities should be identified.

c)  Was aggravated (permanently increased beyond the natural progression of the disability) by another disability.  If so the aggravating disability or disabilities should be identified, and the examiner should attempt to obtain a baseline level of psychiatric impairment prior to the aggravation occurring.
 
The examiner should also assess whether it is at least as likely as not (50 percent or greater) that the Veteran experiences psychiatric impairment as a result of his service connected traumatic brain injury (TBI).  If so, the examiner should attempt to assess what symptomatology is attributable to the TBI.

In providing the requested opinion, the examiner should review the October 2012 opinion from Dr. Stone which concluded that the Veteran had PTSD, and the June 2010 VA examination which found that the DSM-IV criteria for a diagnosis of PTSD had not been met.  

The examiner should specifically explain why it is felt that the Veteran meets the DSM-IV criteria for a diagnosis of PTSD, or why he does not meet such criteria.

3.  Arrange for the Veteran to undergo a VA audiological examination to determine the nature and etiology of his claimed right ear hearing loss.

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


